BY THE COURT.
The plaintiff has called out the statement of the defendant as to a particular fact which he considers material, and hence will ask to find that fact proven. The defendant now offers to show that, in truth, the fact was not as he declared. The evidence offered goes direct to the fact itself, but is. said to be incompetent, because it falsifies what the defendant said about it. Is this a reason for withholding the truth ? No person has acquired or lost anything by the statement of the defendant— no one’s interest has been in the slightest degree affected by it. Why, then, are we to shut out Hip truth and decide upon falsehood ? We do not see. T'Ue may be asked.